 



Number: HHHT(2012)ZGZRRBZ0052

 

 

 

 

 

Maximum Amount Guarantee Contract

 

(Natural Person as Guarantor)

 

 

(Brief Summary Translation)

 

 

 

 

 

 

 

 

 

 

 

 

China Everbright Bank

 



1

 

  



Table of Contents

 



Article I  Generals   4  Article II  Definitions   4  Article III  Master Debt
Claim under the Guarantee   4  Article IV  Method of the Guarantee   4  Article
V  Scope of the Guarantee   4  Article VI  Term of the Guarantee   5  Article
VII  Documents That Must Be Provided by the Guarantor   5  Article VIII The
Guarantor’s Representations and Warranties   5  Article IX The Guarantor’s
Promises   6  Article X Nature and Effect of the Guarantee   6  Article XI
Nature and Effect of the Guarantee   6  Article XII Others   7  Article XIII
Governing Law and Resolution of Dispute   8  Article XIV  Effectuation, Revision
and Dissolution of the Contract   8  Article XV  Attachments   8  Article XVI
Supplementary Provisions   8 

 



2

 

 

Maximum Amount Guarantee Contract

 

(Natural Person as Guarantor)

 



Guarantor: YI Ping ID Card Number:   Address:   Current Address:   Postal Code:
  Telephone:   Fax:   Entrusted Agent:   (Need to provide Power of Attorney
signed by the Guarantor) Address:   Current Address:   Postal Code:   Telephone:
  Fax:       Credit Grantor: China Everbright Bank Holdings. Co., Ltd., Hohhot
Branch Address: 78 Xinhua Road East, Saihan District, Hohhot Postal Code: 010020
Legal Representative: ZHANG Ling Authorized Agent: HUANG Zhangren Processing
Person:   Telephone:   Fax:  



 



3

 

 

Article I Generals

 

To ensure the performance of the Comprehensive Credit Facility Agreement
(Contract Number: HHHT(2012)ZHSX0058) (the "Agreement"), dated April 28, 2012,
entered into between Inner Mongolia Yongye Nongfeng Biotech Co., Ltd.
("Grantee") and the Credit Grantor ("Grantor"), the Grantor agrees to accept the
guarantee provided by the Guarantor and the two parties have entered the
guarantee contract as below.

 

 

Article II Definitions

 

1. The terms used herein shall have the following definition, unless otherwise
indicated.

 

Master Contract: means the “Comprehensive Credit Facility Agreement” between the
Grantor and the Grantee and each of the specific credit service contracts
entered into pursuant to the “Comprehensive Credit Facility Agreement” for
specific businesses.

 

Specific Credit Service Contract: means each of the specific credit service
contracts entered into between the Grantor and the Grantee at the time when the
Grantor provides foreign currency loan, trade financing, discount service,
acceptance note, letter of credit, letter of guarantee, factoring service or
guarantee (“Specific Credit Services”).

 

Article III Master Debt Claim under the Guarantee

 

2. The master debt claim under the guarantee by the Guarantor is the claim to
all the debts derived from all specific credit service contracts and, the
balance of the master debt claim under the guarantee is RMB 100,000,000.00.

 

Article IV Method of the Guarantee

 

3. The guarantee provided by the Guarantor hereunder is several-liability
guarantee.

 

Article V Scope of the Guarantee

 



4. The scope of the guarantee hereunder includes: all outstanding debt principal
payable under the Master Contract, interests, compound interests, processing
fees, default damages, fees in connection with realizing debt claims (including
but not limited to litigation, legal, certification and enforcement fees) and
other fees payable (collectively, “Guaranteed Debts”).

 



4

 

 

5. The Grantor’s documents evidencing guaranteed debts are conclusive and
binding to the Guarantor, unless there are obvious errors therein.

 

Article VI Term of the Guarantee

 

6. The term of the guarantee for each of the specific credit service under the
“Comprehensive Credit Facility Agreement” is calculated individually, each for a
period of two years starting from the expiration of the period for the Grantee
to perform its debt obligations.

 

Article VII Documents That Must Be Provided by the Guarantor

 

7. Before the Grantee can use any specific credit service under the Master
Contract, the Grantor must have received the following documents provided by the
Guarantor:

 

7.1 Duly executed original of this contract;

7.2 The Guarantor’s ID documents;

7.3 Certification of the Guarantor’s assets or other documents of credit
evidence;

7.4 Other documents reasonably requested by the Grantor.

  

Article VIII The Guarantor’s Representations and Warranties

 

8. The Guarantor hereby makes the following representations and warranties to
the Grantor:

 

8.1 The Guarantor is a natural person with complete ability for civil activities
and has the complete qualification and power to execute and perform this
contract and to bear civil responsibilities.

8.2 The Guarantor has carefully read, fully understands and accepts the contents
herein and the execution and performance of this contract is voluntary; the
Guarantor acknowledges that the intents expressed herein are his true intents.

8.3 All the documents, material and certificates provided by the Guarantor to
the Grantor are authentic, complete, accurate and valid, and all copies of
documents provided are consistent with the originals thereof.

8.4 The execution and performance of this contract will not violate any
applicable law or any other contracts to which the Guarantor is a party.

8.5 The Guarantor has completed all the certification, registration and filing
necessary to ensure the legality, validity and enforceability of this contract.

8.6 This contract is legal and effective, and binding to the Guarantor.

 



5

 

 

8.7 The Guarantor has no pending litigation, arbitration or administrative
proceedings that will have a substantively adverse effect on his ability to
perform his obligations hereunder.

8.8 The Guarantor has not committed any act of breach.

 

9. The Guarantor’s representations and warranties shall continue to be true and
accurate, and the Guarantor promises to provide any other documents as requested
by the Grantor.

 

Article IX The Guarantor’s Promises

 

10. The Guarantor promises to abide by the following before the repayment of all
the guaranteed debts:

 

10.1 Notify the Grantor immediately upon the occurrence of any breach,
involvement in any litigation, arbitration, or administrative proceedings
involving the Guarantor or his assets, material decrease of the Guarantor’s
income, loss of economic sources and change of resident address or communication
method.

10.2 Will not transfer, sell, divide or dispose of any major assets before the
repayment of all the guaranteed debts, unless approved by the Grantor.

10.3 Will not raise any claim or rights demand regarding any debts repaid by him
on behalf of the Grantee before the repayment of all the guaranteed debts.

10.4 If the Grantee fails to repay any of the guaranteed debts due, the
Guarantor must unconditionally repay such amount on behalf of the Grantee within
7 business days of receiving the Grantor’s notice.

10.5 If the Guarantor fails to repay any amount hereunder at the Grantor’s
request on time, the Grantor shall have the right to deduct directly any amount
payable hereunder from the account established with the Grantor or any of the
Grantor’s branches without the need to obtain the Guarantor’s consent.

10.6 Upon the Grantor’s request, the Guarantor must immediately pay the Grantor
all the fees arising from the exercise by the Grantor of its rights hereunder
(including legal, arbitration and enforcement fees as well as all actual costs)
and compensate the Grantor for other resulting losses.

 

Article X Nature and Effect of the Guarantee

 

11. The guarantee established by this contract is independent of any other
guarantees obtained by the Grantee. The Grantor’s exercise of its rights
hereunder is not predicated on the exercise of any other guarantees, nor does it
required any remedial measures against the Grantee or any other parties.

 



6

 

 

Article XI Nature and Effect of the Guarantee

 

12. Any of the following events constitutes an event of breach:

12.1 Any breach under the Master Contract;

12.2 The representations, warranties or promises made herein by Guarantor prove
to be false or misleading;

12.3 Any part of the Master Contract cannot, for any reason, continue to be
fully valid and effective, or is, for any reason, terminated or restricted;

12.4 Occurrence of major litigation, arbitration or administrative proceedings
involving the Guarantor or his assets;

12.5 The Guarantor violates any of his obligations hereunder or the occurrence
of any event that adverse affects the Grantor’s rights hereunder.

 

13. Upon the occurrence of any of the events of breach mentioned above, the
Grantor has the right to take one or more of the following measures:

 

13.1 Remedial measures to which the Grantor is entitled hereunder and under the
Master Contract;

13.2 Demand that the Guarantor assume his responsibility for guarantee;

13.3 Exercise of other rights to which the Grantor is entitled.

 

Article XII Others

 



14. Without prior consent from the Grantor, the Guarantor shall not transfer all
or part of his obligations hereunder.

 

15. Any grace period, favorable treatment or extension granted by the Grantor to
the Guarantor shall not affect, damage or restrict any other rights to which the
Grantor is entitled in accordance with the provisions herein and with the law
and statutes, nor shall they be considered a waiver by the Grantor of its rights
and interests hereunder or affect the Grantor 's responsibilities and
obligations hereunder.

 

16. If, at any time, any of the provisions herein becomes illegal, invalid or
unenforceable in any aspect, the legality, validity or enforceability of other
provisions herein shall not be affected or diminished.

 

17. Under this contract, the Guarantor must repay the guaranteed debts in full
and must not make any request for any offsets.

 

18. All notices or requests regarding this contract must be sent in writing to
the addresses or fax numbers listed on the first page of this contract. One
party must notify the other party promptly of any changes of addresses or fax
numbers.

 

The documents sent by one party to the other shall be considered to have been
delivered if sent by courier, three days after its being sent if by registered
mail, and immediately if by fax. However, any document sent by the Guarantor can
be considered to have been delivered only when the Grantor has actually received
it.

 



7

 

 

Article XIII Governing Law and Resolution of Dispute

 

19. This contract is governed by the PRC law (excluding laws in Hong Kong, Macau
and Taiwan) and must be interpreted accordingly.

 

20. Any dispute in connection with this contract must be settled through
consultation; if consultation fails, the dispute should be submitted to legal
proceedings at the local court where the Grantor resides.

 

Article XIV Effectuation, Revision and Dissolution of the Contract

 

21. This contract must be signed by the representatives of both parties before
it can become effective.

 

22. No party can revise or dissolve this contract without authorization. Any
revision or dissolution must be agreed to by both parties in a signed written
agreement.

 

Article XV Attachments

 

23. Other matters not covered herein may be provided in a written agreement to
be attached hereto. Such attachment is an inseparable part hereof and has the
same legal effect.

 

24. The attachment (none)

 

Article XVI Supplementary Provisions

 



25. This contract has to two copies, with one to each, and both have the same
legal effect.

 

26. This contract is executed on April 28, 2012 in Hohhot.

 

27. The parties hereto agree that this contract must be certified (optional
provision; not applicable to this contract.)

  

 

The Guarantor:/s/ YI Ping

 

The Grantor: /seal/ China Everbright Bank Holdings. Co., Ltd., Hohhot Branch

Authorized Agent: /s/ HUANG Zhangren

 



8

